Name: Commission Regulation (EC) No 769/94 of 6 April 1994 introducing a countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 94 Official Journal of the European Communities No L 90/23 COMMISSION REGULATION (EC) No 769/94 of 6 April 1994 introducing a countervailing chargv on tomatoes originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in accordance with Article 3 ( 1 ) of Commission Regulation (EEC) No 21-1 8/74 (-*), as last amended by Regulation (EEC) No 249/93 (6), the prices to be taken into consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas, for tomatoes originating in Morocco the entry price calculated in this way has remained at least ECU 0,6 below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 Q, as amended by Regulation (EC) No 3528/93 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9), as amended by Regulation (EC) No 547/94 ( 10), Whereas Article 25 ( 1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least ECU 0,6 below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EC) No 703/94 of 29 March 1994 fixing for the 1994 marketing year the reference prices for tomatoes (3) fixed the reference price for products of class I at ECU 197,27 per 100 kilograms net for the month of April 1994 ; Article 1 A countervailing charge of ECU 32,74 per 100 kilograms net is applied to tomatoes (CN code 0702 00) originating in Morocco . Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available, less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72, under the conditions laid down in Commis ­ sion Regulation (EEC) No 2849/93 (4) on varying entry prices for tomatoes originating in Morocco ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Article 2 This Regulation shall enter into force on 8 April 1994. (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 338 , 31 . 12. 1993, p. 26. 0 OJ No L 220, 10 . 8 . 1974, p . 20 . (6) OJ No L 28 , 5 . 2. 1993, p . 45. O OJ No L 387, 31 . 12. 1992, p. 1 . (8) OJ No L 320, 22. 12. 1993, p. 32 . 0 OJ No L 108, 1 . 5. 1993, p . 106. ( I0) OJ No L 69, 12. 3 . 1994, p . 1 . (3) OJ No L 85, 30. 3 . 1994, p. 3 . b) OJ No L 261 , 20 . 10. 1993, p. 18 . No L 90/24 Official Journal of the European Communities 7. 4. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 April 1994. For the Commission Rene STEICHEN Member of the Commission